The application of the above-named defendant for a review of the sentence of 10 years, consecutive with previous sentence for theft imposed on October 1,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall be amended to ten (10) years with five (5) years suspended, and that the sentences for theft and burglary be made to run concurrently.
The reasons for the reduction is to obtain uniformity in sentencing throughout the State of Montana. Also considering the age, experience, and maturity of the Defen*15dant at the time of the sentencing, the sentence imposed was too long. The potential that existed then still exists as far as self-advancement is concerned.
DATED this 11th day of May, 1982.
We wish to thank Tom Martello of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Robert Boyd